   Case: 1:16-cv-11057 Document #: 148 Filed: 12/13/18 Page 1 of 3 PageID #:1540



                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

  EDELSON PC,

                   Plaintiff,                                        Case. No. 16-cv-11057

          v.                                                         Hon. Rebecca R. Pallmeyer

  THE BANDAS LAW FIRM PC, et al.

                   Defendants.



   COUNTERDEFENDANT EDELSON PC’S MOTION FOR EXTENSION OF TIME
                TO ANSWER OR OTHERWISE PLEAD

        Counterdefendant Edelson PC hereby moves for an extension of time to answer or

otherwise plead to the counterclaims filed by Christopher Bandas and the Bandas Law Firm PC

from December 24, 2018 to February 1, 2019. In support of its motion, it states as follows:

        1.        Good cause exists to grant the extension. First, one of the attorneys primarily

responsible for preparing Edelson’s response to the counterclaims has pre-planned and prepaid

international travel and will have limited availability to work on this matter during the month of

December. An extension is warranted to allow counsel for all parties to enjoy the holidays with

their families.

        2.        Second, when this case was originally filed in early December 2016, Bandas’s

counsel requested and received a nearly identical extension to answer Edelson’s complaint. (See

dkts. 7, 12.)

        3.        Finally, Bandas has named a number of additional defendants who have not yet

been served. To Edelson’s knowledge, no summons have been issued and no waivers have been

requested. Given that their interests are likely to be aligned (the new defendants are all Edelson



                                                   1
   Case: 1:16-cv-11057 Document #: 148 Filed: 12/13/18 Page 2 of 3 PageID #:1541



attorneys), it would be inefficient for Edelson to proceed on its own before the other defendants

have been required to appear.

       WHEREFORE, Counterdefendant Edelson PC respectfully requests that the Court

extend the time for it to answer or otherwise plead up to and including February 1, 2019.

                                             Respectfully submitted,

                                             EDELSON PC,

Dated: December 13, 2018                     By: s/ Alexander G. Tievsky
                                             One of Its Attorneys

                                             Benjamin H. Richman
                                             brichman@edelson.com
                                             Ryan D. Andrews
                                             randrews@edelson.com
                                             Alexander G. Tievsky
                                             atievsky@edelson.com
                                             EDELSON PC
                                             350 North LaSalle Street, 14th Floor
                                             Chicago, Illinois 60654
                                             Tel: 312.589.6370
                                             Fax: 312.589.6378




                                                2
   Case: 1:16-cv-11057 Document #: 148 Filed: 12/13/18 Page 3 of 3 PageID #:1542



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 13, 2018, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system. I certify that counsel for all parties are registered
CM/ECF users and that service will be accomplished by the CM/ECF system.


                                                     /s/ Alexander G. Tievsky




                                                3
